 1   ROBERTA L. STEELE, SBN 188198 (CA)
     JOHN F. STANLEY, SBN 15418 (WA)
 2   LINDA S. ORDONIO-DIXON, SBN 172830 (CA)
     RAYMOND T. CHEUNG, SBN 176086 (CA)
 3   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     San Francisco District Office
 4   450 Golden Gate Avenue, 5th Fl. W, POB 36025
     San Francisco, CA 94102
 5   Telephone No. (415) 522-3157
     Raymond.Cheung@eeoc.gov
 6
     Attorneys for Plaintiff EEOC
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10
      U.S. EQUAL EMPLOYMENT OPPORTUNITY                      Case No.: 3:19-cv-00537
11    COMMISSION,
12                   Plaintiff,
                                                             MOTION TO ADMIT GOVERNMENT
13
             vs.                                             ATTORNEY
14
      HERB HALLMAN CHEVROLET, INC. D/B/A                     LINDA S. ORDONIO-DIXON
15    CHAMPION CHEVROLET,
16                   Defendant.
17

18          The United States Equal Employment Opportunity Commission (EEOC) hereby moves,
19   pursuant to LR-IA-11-3, for the admission of LINDA S. ORDONIO-DIXON to the Bar of this Court
20   for the purpose of representing the EEOC, an agency of the federal government, during the period of
21   her employment by the EEOC as an attorney. Ms. Ordonio-Dixon will enter an appearance in this
22   action on behalf of the EEOC.
23          Ms. Ordonio-Dixon has been a licensed attorney since 1994. Ms. Ordonio-Dixon is a
24   member in good standing of the California State Bar (Bar # 172830). Since January 5, 1997, Ms.
25   Ordonio-Dixon has been employed by the United States Equal Employment Opportunity
26   Commission. She currently holds the position of Senior Trial Attorney and her office is in San
27   Francisco, California.
28


MOTION TO ADMIT – ORDONIO-DIXON                          1                             Case No. 3:19-cv-00537
 1           LR-IA-11-3 provides that, “Unless the court orders otherwise, any attorney who is a member
 2   in good standing of the highest court of any state, commonwealth, territory or the District of
 3   Columbia, who is employed by the United States as an attorney and has occasion to appear in this
 4   court on behalf of the United States, is entitled to be permitted to practice before this court during
 5   the period of employment upon motion by the employing federal entity, the United States Attorney,
 6   the United States Trustee’s Office, or the Federal Public Defender for this district or one of the
 7   assistants.”
 8           It is respectfully requested that an Order be issued permitting Linda S. Ordonio-Dixon to
 9   practice before this Court during the period of her employment by the EEOC as an attorney. It is
10   anticipated that Ms. Ordonio-Dixon will enter an appearance in this action on behalf of the EEOC.
11   Respectfully submitted,

12
     Dated: August 28, 2019                                /s/ Raymond T. Cheung
13                                                        Raymond T. Cheung
14                                                        Attorney for Plaintiff EEOC
15

16

17   IT IS SO ORDERED:

18          August 29
     Date: _______________, 2019
19
                                                    ______________________________________
20                                                  UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28


MOTION TO ADMIT – ORDONIO-DIXON                            2                               Case No. 3:19-cv-00537
